Cook, J.,
delivered the opinion of the court.
The decision of a single question is determinative of all questions involved in this suit.
The rights of appellant are measured by and depend upon a judgment rendered by the circuit court of Hancock county, on the 7th day of May, 1872. The original proceedings were begun by a petition, which is in the following words, viz.:
“The State of Mississippi, Hancock County.
“To the Honorable G. C. Chandler, Judge of the First
Judicial Circuit Court District of said state:
“This petition of Sylvester Miller, Mary Jane Miller, and George W. Holleman would respectfully show unto your honor that of your petitioners Sylvester is. the father and Mary Jane Miller is the mother of Pre-tronia Miller, and reside in said county of Hancock, said Pretronia being about the age of four; that in consideration of the petition of the petitioner G. W. Holle-man to have their said child adopted to the said Holle-man they are willing and so petition your honor that said Holleman adopt said child, and that her name be changed from that of Pretronia Miller to that of Pretro-*347nia Holleman, and your petitioner Geo. W. Holleman would show that he is desirous of adopting as his child the said Pretronia Miller, and pray your honor to change the name of the said Pretronia Miller to that of Pretro-nia Holleman. ,
“Your petitioner further shows to your honor, it is his intention and desire to make the said Pretronia his sole heir; that he has no children of his own; that said Pretronia is now living with your petitioner, and your petitioner and his wife are much devoted to the said child, and said child is much devoted to said petitioner and his wife. Your petitioners, Geo. W. Holleman, Sylvester Miller, and Mary Jane Miller, therefore pray that the said Geo. W. Holleman he permitted to adopt said Pretronia, and that her name he changed to that of Pre-tronia Holleman, and as in duty bound your petitioner will ever pray, etc.
“[Signed] G. W. Holleman,
“Sylvester Miller,
“Mart Jane Miller.
“J. B. Deason, Attorney for Petitioners.”
In response to the foregoing petition this order was made upon the minutes of the court, viz.:
“State of Mississippi, Hancock County.
‘ ‘ Circuit Court, Said County, May Term, A. £>. 1872.
“G. W. Holleman, Sylvester Miller, Mary Jane Miller-
Ex parte.
“This day this cause coming on for hearing upon the petition of G. "W. Holleman, Sylvester Miller, and Mary Jane Miller for the adoption by the said George W. Holleman of the child, Pretronia Miller, and to change the name of the said child, Pretronia Miller, to that of Pretronia Holleman, and the court being satisfied that the allegations of said petition are true, and that the Interest and welfare of said infant will be promoted by such an adoption, it is therefore ordered by the court that said George W. Holleman adopt said child; that *348her name he changed from that of Pretronia Miller to that of Pretronia Holleman, and that said child hereafter be called by that name.
“Ordered, and adjudged this the 7th day of May, A. D. 1872.”
Appellant by her bill of complaint in this suit claims to be heir at law of G-. W. Holleman, deceased, by whom she was adopted in the foregoing proceedings.
It will be observed that in the petition filed by the mother and father of appellant and George W. Holle-man, Mr. Holleman expressed a desire to adopt Pretro-nia Miller (appellant), and asked that her name be changed to Pretronia Holleman. He further said that it was his intention and desire to make Pretronia his. sole heir.. It will be also observed that the prayer of the petition does not ask the court to enter a judgment making Pretronia his heir.
The judgment of the court follows the prayer of the petition that:
“George W. Holleman adopt said child; that her name be changed from that of Pretronia Miller to that of Pre-tronia Holleman, and that said child be called by that name. ”
The adoption proceedings were had under section 525, Eevised Code of 1871, and the court granted the prayer of the petitioner.
The court did not decree that the child should become the heir of the adopted parent, nor did the petitioner request the court to so decree. It is futile to conjecture why this was not made a condition to the adoption. We know of no rule by which we can, by construction, work into the decree something which plainly it does not mention. By the statute the prayer of the petition may be granted in whole or in part, but in this case there was no prayer that the adopted child be made the heir at law of the foster parent.

Affirmed-